DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 are pending.
Claim 8 is pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Li Jiang (Reg. No. 74,191) on December 21, 2021.

The application has been amended as follows: 1.  (Currently Amended)  A display assembly comprising:
a display box including a base plate, the base plate including a display portion and a key via hole;
an electric control board provided in the display box;

a control key movably provided in the key via hole, the control key being configured to abut against the flexible isolation pad, and to interact with the electric control board through the flexible isolation pad;
wherein:
an indicator light protrudes from the electric control board, a connection hole is provided at the flexible isolation pad, a connection protrusion protrudes from a side of the base plate facing the flexible isolation pad, the display portion includes a lamp mounting hole provided at the connection protrusion, the lamp mounting hole penetrates the base plate, the connection protrusion is inserted in the connection hole, and the indicator light is provided in the lamp mounting hole; and/or
a digital display protrusion protrudes from the side of the base plate facing the flexible isolation pad, the display portion includes a digital display through hole provided at the digital display protrusion, the flexible isolation pad is provided with an avoiding through hole, and the digital display protrusion is provided in the avoiding through hole; and/or
an alarm protrudes from the electrical control board, a first avoiding groove is provided at a side of the flexible isolation pad facing away from the base plate and corresponds to the alarm, and the alarm is provided in the first avoiding groove; and/or
a remote control receiver protrudes from the electric control board, a second avoiding groove is provided at the side of the flexible isolation pad facing away from the base plate and corresponds to the remote control receiver, and the remote control receiver is provided in the second avoiding groove.

8.  (Canceled)

19.  (Currently Amended)  A window air conditioner comprising:
a housing including a face frame; and
a display assembly provided in the housing and at the face frame, the display assembly including:
a display box including a base plate provided at the face frame, the base plate including a display portion and a key via hole;
an electric control board provided in the display box;
a flexible isolation pad provided in the display box, the flexible isolation pad being located between the base plate and the electric control board, and configured to isolate the base plate from the electric control board; and
a control key movably provided in the key via hole, the control key being configured to abut against the flexible isolation pad, and to interact with the electric control board through the flexible isolation pad;
wherein:
an indicator light protrudes from the electric control board, a connection hole is provided at the flexible isolation pad, a connection protrusion protrudes from a side of the base plate facing the flexible isolation pad, the display portion includes a lamp mounting hole provided at the connection protrusion, the lamp mounting hole penetrates the base plate, the connection protrusion is inserted in the connection hole, and the indicator light is provided in the lamp mounting hole; and/or
a digital display protrusion protrudes from the side of the base plate facing the flexible isolation pad, the display portion includes a digital display through hole provided at the digital display protrusion, the flexible isolation pad is provided with an avoiding through hole, and the digital display protrusion is provided in the avoiding through hole; and/or
an alarm protrudes from the electrical control board, a first avoiding groove is provided at a side of the flexible isolation pad facing away from the base plate and corresponds to the alarm, and the alarm is provided in the first avoiding groove; and/or
a remote control receiver protrudes from the electric control board, a second avoiding groove is provided at the side of the flexible isolation pad facing away from the base plate and corresponds to the remote control receiver, and the remote control receiver is provided in the second avoiding groove.

Examiner’s Statement of Reason for Allowance
Claims 1 -7 and 9-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 1, a flexible isolation pad provided in the display box, the flexible isolation pad being located between the base plate and the electric control board, and configured to isolate the base plate from the electric control board; and
a control key movably provided in the key via hole, the control key being configured to abut against the flexible isolation pad, and to interact with the electric control board through the flexible isolation pad;
wherein:
an indicator light protrudes from the electric control board, a connection hole is provided at the flexible isolation pad, a connection protrusion protrudes from a side of the base plate facing the flexible isolation pad, the display portion includes a lamp mounting hole provided at the connection protrusion, the lamp mounting hole penetrates the base plate, the connection protrusion is inserted in the connection hole, and the indicator light is provided in the lamp mounting hole; and/or
a digital display protrusion protrudes from the side of the base plate facing the flexible isolation pad, the display portion includes a digital display through hole provided at the digital display protrusion, the flexible isolation pad is provided with an avoiding through hole, and the digital display protrusion is provided in the avoiding through hole; and/or
an alarm protrudes from the electrical control board, a first avoiding groove is provided at a side of the flexible isolation pad facing away from the base plate and corresponds to the alarm, and the alarm is provided in the first avoiding groove; and/or
a remote control receiver protrudes from the electric control board, a second avoiding groove is provided at the side of the flexible isolation pad facing away from the base plate and corresponds to the remote control receiver, and the remote control receiver is provided in the second avoiding groove.
Claim 19, a display box including a base plate provided at the face frame, the base plate including a display portion and a key via hole;
an electric control board provided in the display box;
a flexible isolation pad provided in the display box, the flexible isolation pad being located between the base plate and the electric control board, and configured to isolate the base plate from the electric control board; and
a control key movably provided in the key via hole, the control key being configured to abut against the flexible isolation pad, and to interact with the electric control board through the flexible isolation pad;
wherein:
an indicator light protrudes from the electric control board, a connection hole is provided at the flexible isolation pad, a connection protrusion protrudes from a side of the base plate facing the flexible isolation pad, the display portion includes a lamp mounting hole provided at the connection protrusion, the lamp mounting hole penetrates the base plate, the connection protrusion is inserted in the connection hole, and the indicator light is provided in the lamp mounting hole; and/or
a digital display protrusion protrudes from the side of the base plate facing the flexible isolation pad, the display portion includes a digital display through hole provided at the digital display protrusion, the flexible isolation pad is provided with an avoiding through hole, and the digital display protrusion is provided in the avoiding through hole; and/or
an alarm protrudes from the electrical control board, a first avoiding groove is provided at a side of the flexible isolation pad facing away from the base plate and corresponds to the alarm, and the alarm is provided in the first avoiding groove; and/or
a remote control receiver protrudes from the electric control board, a second avoiding groove is provided at the side of the flexible isolation pad facing away from the base plate and corresponds to the remote control receiver, and the remote control receiver is provided in the second avoiding groove.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119